Citation Nr: 0605314	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle fracture.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from June 1953 to April 1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran initially requested a hearing before the Board.  
In July 2004, the veteran withdrew his request. 


FINDING OF FACT

There is no competent medical evidence showing the residuals 
of a right ankle fracture or that the current right ankle 
condition is related to service. 


CONCLUSION OF LAW

The residuals of a right ankle fracture were not incurred in 
or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO provided the veteran with notification letters dated 
April and June 2003.  The VA fully notified the veteran of 
what is required to substantiate his claim in the 
notification letters, and in the statement of the case (SOC) 
dated April 2003 and in a supplemental statement of the case 
(SSOC) dated February 2004.  The RO notified the veteran as 
to the reasons why he was not entitled to service connection 
in the December 2002 rating decision, the SOC, and the SSOC.  
The SOC and SSOC fully provided the laws and regulations 
regarding entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
to service connection under the applicable laws and 
regulations based on the evidence provided.  Together, the 
VCAA letters, SOC, and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection and higher ratings being decided.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The veteran's entrance, separation and service medical 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, the veteran reports treatment at the 
Tucson Medical Center, the VAMC Tucson and a private 
chiropractor; all aforementioned records are associated with 
the claims file.  As service records are unavailable, the 
veteran was also given the opportunity to submit alternative 
sources of information as evidence.  As a VA examination is 
also of record, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for the residuals of a 
right ankle fracture.  The veteran claims that in October 
1953, he fractured his right ankle in service and received 
treatment for five months, including wearing a cast.  The 
veteran contends that the current weakness and repeated 
injuries to his right ankle are residuals of the right ankle 
fracture incurred in service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The Court has held that in order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence showing: (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As previously noted, service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
The veteran states that while in service, he fractured his 
right ankle and received treatment for five months, including 
wearing a cast, at Fort Leonard Wood in Missouri.

Post-service, there is evidence of repeated left ankle 
injuries, and in January 1972, the veteran twisted his foot.

A right ankle study from the Tucson Medical Center dated 
December 1995 showed mild degenerative arthrosis and no 
significant swelling of the right ankle.  The examiner did 
not identify any fracture, and the impression was a negative 
examination of the right ankle.

Records from a private chiropractor in 1999 show that the 
veteran's right ankle appeals mildly asymmetrical compared to 
the left with significant pronation, and that the right ankle 
is mildly limited in flexion and bilateral lateral flexion.  
The diagnosis was chronic right ankle sprain, possibly 
trauma-related.    

Treatment records from the VAMC Tucson from November 2001 
show that the veteran had a positive surgical history for 
repair of the right ankle fractured in 1953.  A subsequent 
right ankle x-ray showed no evidence of acute fracture, 
dislocation or soft tissue swelling. There was a slight 
sclerosis and small osteophytes between the talus and 
calcaneal bones consistent with degenerative change.  The 
examiner's impression was no acute abnormality.  

At an October 2002 VA examination reports that the right 
ankle is approximately 10 degrees dorsiflex at rest and goes 
to 20 degrees with application of force.  The veteran had a 
flexion of approximately 10 degrees or back to 0 with force. 
After reviewing an April 2002 ankle x-ray, the VA examiner 
stated that there were no ankle abnormalities, no evidence of 
post-traumatic deformity, and no definite finding of 
arthritis.  

Since there is some medical evidence of a current right ankle 
condition, the next question is whether there is competent, 
probative medical evidence of a nexus between the current 
right ankle sprain condition and service.  The Board notes 
that under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  A strong evidentiary 
link tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 38 C.F.R. § 3.303(b). Cook v. Brown, 4 
Vet. App. 231, 238 (1993).

Review of the file shows that the veteran's right ankle 
condition is not entitled to service connection as a 
"chronic" condition under 38 C.F.R. § 3.303(b).  First, the 
Board notes the absence of service medical records; however, 
there are no contemporaneous records from other sources 
showing a right ankle fracture in service.  Next, there is no 
evidence of the residuals of a right ankle fracture.  
Specifically, x-ray findings from the Tucson Medical Center, 
the VA, and the VAMC, Tucson did not show any residuals of a 
right ankle fracture.  Though the private chiropractor 
diagnosed the veteran with a chronic right ankle sprain which 
was possibly trauma-related, there is no evidence that the 
chiropractor based this conclusion on a right ankle x-ray.  
Additionally, it appears that the chiropractor's opinion was 
based on the history as reported by the veteran.  In LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  Although the veteran reports a right 
ankle fracture in 1953, the chiropractor could only confirm 
the veteran's contention through a review of prior medical 
records or x-ray findings.  It does not appear that the 
chiropractor reached the conclusion based on an examination 
of the veteran's prior medical records or x-ray findings.   

There is also no evidence of continuity of symptomatology.  
The veteran claims that he has experienced ongoing ankle pain 
and treatment since separation.  However, the first medical 
evidence of a right ankle condition was in December 1995, 
approximately 40 years after service.  There is also evidence 
of a possible intercurrent injury; the veteran twisted his 
foot in January 1972, however, it is unclear which foot was 
twisted.  There is also no medical evidence relating the 
veteran's current abnormality to service.  Therefore, there 
is neither a chronic condition shown in service or showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469. 

The veteran contends that he has had pain, swelling and 
treatment for his right ankle following separation, and that 
his current right ankle condition is related to an in service 
injury.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran's current right ankle condition is related 
to service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The veteran argues that the RO denied his claim because his 
records were destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  However, 
the veteran's claim is denied because the preponderance of 
medical evidence does not show any residuals of a right ankle 
fracture and the first showing of a right ankle condition is 
in 1995, approximately 40 years after service.  The absence 
of the veteran's service records was not the basis for the 
RO's denial, and is not the basis for the Board's denial.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a right 
ankle fracture.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  
  
    



ORDER

Service connection for the residuals of a right ankle 
fracture is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


